Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 12/07/2022 has been entered. Claims 1-10, 14, 15, and 17-20 have been amended. Claims 11-13, 16, and 21-23 have been canceled. Claims 24-30 have been added. Claims 1-10, 14-15, 17-20, and 24-30 remain pending in the application. Rejections of claim 20 under 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) are withdrawn. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 19, 24-26, and 28 is rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “the WHUD”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the WHUD” is interpreted as “a wearable heads-up display (WHUD)”. Claims 24-26 are rejected as being dependent upon rejected base claim.

Claim 28 recites the limitation “the threshold temperature value”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the threshold temperature value” is interpreted as “a threshold temperature value”. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 20 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurozuka (US 20190018239 A1).
Regarding claim 20, Kurozuka (e.g., Figs. 13-14) discloses a method comprising: 
receiving, by at least one processor (control circuit 202), temperature sensor data from at least one temperature sensor (temperature sensor 111); 
determining, by the at least one processor (control circuit 202) based on the temperature sensor data (e.g., Fig. 14 and [0164]-[0165]), whether a temperature of a laser diode (laser diode 101) is below an operating temperature range (e.g., Fig. 14 and [0164]-[0165]); and 
in response to determining that the temperature of the laser diode (laser diode 110) is below the operating temperature range (e.g., Fig. 14 and [0164]-[0165]), causing, by the at least one processor (control circuit 202), at least one heater (heater 112) to increase the temperature of the laser diode (laser diode 101).

Regarding claim 29, Kurozuka (e.g., Fig. 13) discloses the method of claim 20, wherein a first heater (heater 112) of the at least one heater corresponds to a plurality of laser diodes (laser diodes 101a, 101b, and 101c).

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
8.	Claims 20, 27-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remillard (US 20070200064 A1).
Regarding claim 20, Remillard (e.g., Figs. 3 and 6) discloses a method comprising: 
receiving, by at least one processor (controller 50; [0037]-[0038]), temperature sensor data from at least one temperature sensor (temperature sensor 60; [0037]-[0038]); 
determining, by the at least one processor (controller 50) based on the temperature sensor data (e.g., Fig. 6 and [0060]-[0061]), whether a temperature of a laser diode (laser diode 46; [0032]) is below an operating temperature range (e.g., Fig. 6 and [0060]-[0061]); and 
in response to determining that the temperature of the laser diode (laser diode 46) is below the operating temperature range (e.g., Fig. 6 and [0060]-[0061]), causing, by the at least one processor (controller 50), at least one heater (heater 63) to increase the temperature of the laser diode (laser diode 46).

Regarding claim 27, Remillard (e.g., Figs. 3 and 6) discloses the method of claim 20, further comprising, in response to determining that the temperature of the laser diode is below the operating temperature range, causing the heater to stop increasing the temperature of the laser diode in response to the at least one processor determining that the temperature of the laser diode has reached a threshold temperature value within the operating temperature range (e.g., Fig. 6 and [0060]-[0061]).

Regarding claim 28, Remillard (e.g., Figs. 3 and 6) discloses the method of claim 20, wherein the threshold temperature value corresponds to a wavelength stabilization temperature of the laser diode (e.g., Figs. 5-6 and [0057]).

Regarding claim 30, Remillard (e.g., Figs. 3 and 6) discloses the method of claim 20, wherein the temperature sensor is a thermocouple, a resistance temperature detector, a thermistor, a semiconductor-based temperature sensing integrated circuit, or a thermostat ([0038]).

9.	Claims 20, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20090103574 A1).
Regarding claim 20, Park (e.g., Figs. 1-9) discloses a method comprising: 
receiving, by at least one processor (heater control circuit 114; [0086]-[0089]), temperature sensor data from at least one temperature sensor (heater control circuit 114 including temperature sensing circuit, [0087]-[0089]; separate temperature sensor 170 may be included, [0102]); 
determining, by the at least one processor (heater control circuit 114) based on the temperature sensor data ([0086]-[0089]), whether a temperature of a laser diode (laser diode 110; [0058]) is below an operating temperature range ([0086]-[0089] and [0093]); and 
in response to determining that the temperature of the laser diode (laser diode 110) is below the operating temperature range ([0086]-[0089] and [0093]), causing, by the at least one processor (heater control circuit 114), at least one heater (heater 111, [0083]; or heater 115, [0110]) to increase the temperature of the laser diode ([0086]-[0089] and [0110]).

Regarding claim 28, Park (e.g., Figs. 1-9) discloses the method of claim 20, wherein the threshold temperature value corresponds to a wavelength stabilization temperature of the laser diode ([0009] and [0110] and claim 2).

Regarding claim 30, Park (e.g., Figs. 1-9) discloses the method of claim 20, wherein the temperature sensor is a thermocouple, a resistance temperature detector, a thermistor, a semiconductor-based temperature sensing integrated circuit, or a thermostat ([0087]-[0088] and [0102]).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
11.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as unpatentable over Kurozuka (US 20190018239 A1) in view of Inoue (US 20120188623 A1).
Regarding claim 9, Kurozuka (e.g., Figs. 13-14 and 1) discloses an image display, comprising: 
an optical engine (e.g. Figs. 13-14), comprising: 
a laser diode (laser diode 101);
at least one temperature sensor (temperature sensor 111) configured to generate temperature sensor data indicative of a temperature of the laser diode (laser diode 101); and 
at least one heater (heater 112) positioned proximate to the laser diode (laser diode 101);
at least one processor (control circuit 202) configured to:
determine, based on the temperature sensor data, whether the temperature of the laser diode is below an operating temperature range (Fig. 14, S302); and
in response to determining that that the temperature of the laser diode is below the operating temperature range, cause the at least one heater to increase the temperature of the laser diode (Fig. 14, S302 and S303).
Kurozuka discloses the image display comprising the optical engine as shown in Fig. 13 is used as a head-up display (HUD) as shown in Fig. 1, but does not discloses the image display can  be used as a wearable head-up display (WHUD). However, Inoue (e.g., Fig. 1) discloses an image display comprising an optical engine and a temperature control of a laser diode similar to that disclosed by Kurozuka (e.g., Fig. 13). Inoue (e.g., Fig. 11) also discloses the image display as shown in Fig. 1 is used as a head-mounted display (HMD) or a wearable head-up display (WHUD) as shown in Fig.11. As another reference, Shikii (US 20120099170 A1; e.g., Figs. 8 and 6) discloses an image display an image display comprising an optical engine and a temperature control of a laser diode similar to that disclosed by Kurozuka (e.g., Fig. 13) and Inoue (e.g., Fig. 1), which can be used not only as a head-up display (HUD) but also a head-mounted display (HMD) or a wearable head-up display (WHUD)  ([0001] and [0003]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Inoue (or Shikii) to the image display of Kurozuka or incorporate the heater as taught by Kurozuka for temperature control of the laser diode of the head-mounted display (HMD) or wearable head-up display (WHUD) as taught by Inoue (or Shikii). The combination/motivation would be to provide a head-mounted display device or a wearable head-up display device including a temperature control of a laser diode, which would stabilize the operation performance and the output characteristics of the laser diode and the display device.

Regarding claim 17, Kurozuka in view of Inoue discloses the WHUD of claim 9. Kurozuka (e.g., Figs. 13-14) discloses wherein the at least one heater (heater 112) is positioned on a base substrate (base substrate 110) proximate to the laser diode (laser diode 101).

12.	Claim  10 is rejected under 35 U.S.C. 103 as unpatentable over Kurozuka (US 20190018239 A1) in view of Inoue (US 20120188623 A1) and further in view of Park (US 20090103574 A1).
Regarding claim 10, Kurozuka in view of Inoue discloses the WHUD of claim 9, but does not disclose wherein the heater comprises a resistive heater. However, Park (e.g., Fig. 9) discloses an image display comprising an optical engine similar to that disclosed by Kurozuka (e.g., Fig. 13) and Inouev(e.g., Fig. 1). Park (e.g., Fig. 6) further discloses at least one heater to increase the temperature of the laser diode (Fig. 6 and [0083]-[0085]; heater 111), wherein the heater comprises a resistive heater (Fig. 6 and [0086]-[0087]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to combine the teaching from Park to the laser heater as taught by Kurozuka. The combination/motivation would be to provide a compact laser module package for a head-mounted display device or a wearable head-up display device, which would control the temperature of the laser diode and stabilize the operation performance and the output characteristics of the laser diode and the display device.

13.	Claims  14-15 are rejected under 35 U.S.C. 103 as unpatentable over Kurozuka (US 20190018239 A1) in view of Inoue (US 20120188623 A1) and further in view of Shikii (US 20120099170 A1).
Regarding claim 14, Kurozuka in view of Inoue discloses the WHUD of claim 9. Kurozuka (e.g., Figs. 13-14) discloses wherein the optical engine comprises a plurality of laser diodes (laser diodes 101a, 101b, and 101c) and a plurality of temperature sensors (temperature sensors 111), and wherein each of the plurality of temperature sensors associated with a respective one of the plurality of laser diodes ([0063]), wherein the at least one processor (control circuit 202) is configured to: for each of the plurality of laser diodes (laser diodes 101a, 101b, and 101c), in response to determining that the temperature of the laser diode is below the operating temperature range, cause the respective heater to increase the temperature of the laser diode (Fig. 14, S302 and S303). Kurozuka (e.g., Figs. 13-14) also discloses the optical engine comprises at least one heater (heater 112), but does not disclose a plurality of heaters, and wherein each of the plurality of heaters is configured to provide heat to a respective proximate laser diode of the plurality of laser diodes. However, Shikii (e.g., Figs. 7-8) discloses an image display similar to that disclosed by Kurozuka, wherein the optical engine comprises a plurality of laser diodes (laser diodes 101R, 101G, and 101B) and a plurality of heaters (temperature adjusters 165R, 165G, and 165B; [0128] and [0130]), wherein each of the plurality of heaters (temperature adjusters 165R, 165G, and 165B) is configured to provide heat to a respective proximate laser diode of the plurality of laser diodes (laser diodes 101R, 101G, and 101B), and wherein the at least one processor (controller 130C) is configured to: for each of the plurality of laser diodes (laser diodes 101R, 101G, and 101B), cause the respective heater to increase the temperature of the laser diode to a predetermined temperature ([0137] and [0260]-[0261]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to combine the teaching from Shikii to the laser heaters of the laser diodes as taught by Kurozuka. The combination/motivation would be to provide a precise temperature control of laser diodes for a head-mounted display device or a wearable head-up display device.

Regarding claim 15, Kurozuka in view of Inoue and further in view of Shakii discloses the WHUD of claim 9. Kurozuka (e.g., Figs. 13-14) discloses wherein the at least one temperature sensor comprises a plurality of temperature sensors ([0063]), and wherein each of the plurality of temperature sensors associated with a respective one of the plurality of laser diodes ([0063]).

14.	Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Kurozuka (US 20190018239 A1) in view of Inoue (US 20120188623 A1) and further in view of Uchida (US 20040240800 A1).
Regarding claim 18, Kurozuka in view of Inoue discloses the WHUD of claim 9. Kurozuka (e.g., Figs. 13-14) discloses wherein the laser diode (laser diode 101) is bonded to a chip submount (chip submount 110), and the at least one heater (heater 120) is bonded to the chip submount (chip submount 110). Kurozuka does not disclose wherein the laser diode is bonded to a base substrate via a chip submount. However, Uchida (Figs. 1-9) discloses a laser diode and its temperature control, wherein the laser diode is bonded to a base substrate via a chip submount, and the at least one heater is bonded to the chip submount (Figs. 1-9 show different configurations, take Figs. 7-8 as an example, Figs. 7-8 discloses a light emitting unit 14B including a laser diode 110 is bonded to a housing substrate 10 via a submount 11, and a heater 15B is bonded to the submount 11). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Uchida to the control the temperature of the laser diodes of the head-mounted display device of Kurozuka in view of Inoue. The combination/motivation would be to provide a lase diode package including a temperature control of laser diodes for a head-mounted display device or a wearable head-up display device.

Allowable Subject Matter
15.	Claims 1-8 are allowed. Claims 19 and 24-26 are objected to but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, set forth in this Office action. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a head-mounted display device or a wearable head-up display device. The closet prior arts, Gudaitis (US 20190157839 A1), Mukawa (US 20150229897 A1), Kawamura (US 20160041396 A1), Kurozuka (US 20190018239 A1), and Inoue (US 20120188623 A1), individually or in combination, discloses a head-mounted display device similar to the claimed invention; but fail to teach in responsive to determining that the temperature of the laser diode is below the operating temperature range, causes the scan mirror to move to or remain in an out-of-view position where light emitted by the laser diode is redirected by the scan mirror to a position outside of an eyebox of the WHUD; and cause the laser diode to emit light while the scan mirror is positioned in the out-of-view position.

Response to Arguments
16.	Regarding claims 9 and 20, applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Remillard (US 20070200064 A1,) Kurozuka (US 20190018239 A1), Inoue (US 20120188623 A1), Park (US 20090103574 A1), and Shikii (US 20120099170 A1) have been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691